36 F.3d 1117
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Andre S. TAYLOR, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3248.
United States Court of Appeals, Federal Circuit.
Sept. 29, 1994.

Before RICH, NIES, and NEWMAN, Circuit Judges.
DECISION
PER CURIAM.


1
Andre S. Taylor appeals the final decision of the Merit System Protection Board (MSPB), No. PH-844E-93-0669-I-1 (January 19, 1994), affirming the reconsideration decision of the Office of Personnel Management (OPM) which denied his application for a disability retirement annuity under the Federal Employees' Retirement System (FERS).  We affirm.

OPINION

2
Title 5 of the United States Code, Sec. 8451(a)(1)(A) (1988), requires that an employee must complete at least 18 months of creditable service under 5 U.S.C. Sec. 8411 to become eligible for a disability annuity.  The record establishes, and the MSPB so held, that Taylor's total federal civilian service lasted approximately fourteen months, and that his creditable service amounted to about six months.


3
This court must affirm the decision of the MSPB unless it is (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  (2) obtained without procedures required by law, rule or regulations having been followed;  or (3) unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1988);   Cheeseman v. Office of Personnel Management, 791 F.2d 138, 140 (Fed.Cir.1986), cert. denied, 479 U.S. 1037 (1987).  Under the limited standard of review available to this court, we find no basis that would warrant reversal or remand.